IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39038

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 394
                                                )
       Plaintiff-Respondent,                    )     Filed: March 6, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ORY LEE-WARRINGTON HANSEN,                      )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah Ann Bail, District Judge.

       Order relinquishing jurisdiction and requiring execution of unified sentence of
       seven years, with a minimum period of confinement of two years, for felony
       operating a motor vehicle while under the influence of alcohol, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Ory Lee-Warrington Hansen pled guilty to felony operating a motor vehicle while under
the influence of alcohol. Idaho Code §§ 18-8004, 18-8005(6). Following his plea, Hansen was
sentenced to a unified term of seven years, with two years determinate. The district court
retained jurisdiction, and Hansen was sent to participate in the rider program at the North Idaho
Correctional Institution (NICI).
       After Hansen completed evaluation at NICI, the jurisdictional review committee initially
recommended probation; however, NICI subsequently advised the district court that Hansen’s
behavioral problems had rapidly deteriorated after the probation recommendation. The district



                                               1
court relinquished jurisdiction. Hansen appeals, claiming the district court abused its discretion
in imposing the underlying sentence and in refusing to grant probation following the period of
retained jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). We note that the decision to place a defendant on probation
or whether, instead, to relinquish jurisdiction over the defendant is a matter within the sound
discretion of the district court and will not be overturned on appeal absent an abuse of that
discretion. State v. Hood, 102 Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho
203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).
       The record in this case shows the district court properly considered the information
before it and the relevant goals of sentencing in determining the sentence to impose. The record
also supports the district court’s decision to relinquish jurisdiction. Accordingly, we hold that
Hansen has failed to show that the district court abused its discretion, and we, therefore, affirm
the order relinquishing jurisdiction.




                                                2